Citation Nr: 1507547	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago.  

The Board remanded this matter in October 2014 for additional development.  In light of Stegall v. West, 11 Vet. App. 268 (1998), the Board is again remanding the issue of service connection for bilateral hearing loss.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service.  
38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim for tinnitus, no further discussion of the duties to notify and assist is necessary.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Tinnitus is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Tinnitus

The Veteran contends that he has tinnitus as a result of acoustic trauma during service, including from artillery fire.  His service in the Republic of Vietnam has been confirmed.  Since filing his claim in March 2007, he has consistently asserted that tinnitus had its onset in service in statements to examiners and in correspondence with VA.

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.  

A May 2007 private treatment record noted the Veteran reported tinnitus that began in 1970.

A November 2007 VA audiology examination shows that the Veteran has a hearing loss disability for VA purposes, demonstrated by hearing acuity over 40 decibels in the 1000, 2000, 3000 and 4000 hertz thresholds bilaterally.  The Veteran reported that he experiences a constant ringing in his ears, and that the onset was during his active duty service.  The examiner remarked that, "the [Veteran] stated he felt his health had not changed since entering the service on his exit exam, which contradicts his statement that his 'tinnitus' began in the military."  The examiner opined that it was less likely than not that tinnitus was related to service.

The Veteran was afforded a December 2014 VA audiology examination in accordance with the October 2014 remand instructions.  The VA examiner concluded that tinnitus was not related to service.  The rationale was that, "review of the c-file revealed no reports of tinnitus within the [V]eteran's SMRs. The [V]eteran's hearing sensitivity thresholds were within normal limits bilaterally at entrance and exit.  Today he reported his tinnitus began 20 years ago which is 24 years post-military discharge."

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed tinnitus is related to acoustic trauma during service.  

The November 2007 and December 2014 VA audiologists opined that tinnitus was not related to noise exposure in service, despite the Veteran's consistent report throughout the appeal period that tinnitus had its onset in service.  Additionally, the November 2007 examiner apparently questioned the Veteran's veracity, based on the Veteran's statement that he was in good health at separation.  The Board finds that his statement of good health at separation does not contradict his reports of experiencing ringing in the ears since service.  A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current tinnitus had its onset in service is competent and credible and is further supported by his statements to his private audiologist in May 2007.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he has bilateral hearing loss disability that was caused by noise exposure, to include from artillery fire, in service.  As further development is needed for adjudication of this claim, remand is necessary.

The Veteran has currently diagnosed bilateral hearing loss.  As noted above, acoustic trauma has been conceded.  This matter was previously remanded in October 2014 because that November 2007 VA audiologist did not provide an adequate rationale for his opinion that hearing loss was not related to service.  On remand, a new examination was ordered to provide the Veteran with an adequate examination that discussed all relevant facts and contentions.  

The Board again notes that the absence of in-service evidence of a hearing disability that meets the requirements of 38 C.F.R. § 3.385 is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss disability.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis, or age-related hearing loss, and noise-induced hearing loss, caused by chronic exposure to excessive noise.  It was also noted that the presence of a notch of decreased hearing that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.

On remand, the VA examiner was asked to provide an opinion as to whether the Veteran's hearing loss was related to in-service noise exposure.  The examiner was instructed not to rely on the finding that hearing was "normal" at separation.  The examiner was also instructed to specifically discuss an article cited by the Veteran's representative, entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  The December 2014 examiner did not comply with the remand directives, but rather, supplied an opinion that was essentially identical to the November 2007 opinion that was deemed inadequate.  Further, the examiner noted that hearing was "normal" at separation, without addressing the threshold shift that occurred between entrance and separation.  The Board finds the December 2014 opinion to be inadequate.  Therefore, the claim must be remanded again for a new opinion that complies with October 2014 remand. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the for a VA audiology examination with an examiner who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hearing loss is causally connected to the Veteran's active service or noise exposure during service.  

The examiner should consider that VA has conceded the Veteran's noise exposure in service.  

The examiner should specifically comment on the threshold shift that occurred between entrance and separation from service.  Two audiometric findings recorded in April 1968 and one recorded in September 1971 at separation appear to show threshold shifts of at least 10 and as much as 25 decibels at some frequencies.  

The examiner should specifically address the Veterans lay statement of December 2008, in which he asserts that his audiology examination at separation was conducted in an open room.  The examiner should comment on whether this would affect the results of the examination.

In addition, the examiner must discuss the relevance of the article "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" referenced by the Veteran's presentative in June 2012.  Failure to specifically discuss the cited article may result in additional remand.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, should be included in the examination report. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


